DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 1-4 allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while it is well known in the art (Orbeta, US 20110241361; Wleklinski, US 20180044951; Galindo, US20020163210; Park, KR 100761999) for a latch control device to comprise a mounting seat, locking cap, detecting device, and dual drive fixing screw, it is not known in the art for a track mounted detection device to be located in a mounting seat compartment where it can be adjusted using the dual drive fixing screw while the locking cap in the non-closure position.  Someone with ordinary skill in the art combining this art to come to the claimed invention would be improper hindsight.
Regarding claim 2, while it is well known in the art (Milo, US 6580355) for a multiple accessory latch control system, it is not known in the art for those accessories to be tracked mounted in the mounting seat, secured with dual drive fixing screws, and configured into multiple operation modes for the latch control device.  
Regarding claim 3, while it is well known in the art (Orbeta, US 20110241361) for a locking cap to comprise multiple plates and grooves, it is not known in the art for the locking cap to have multiple lining members to be track mounted on a plate and adjustable.  
Regarding claim 4, it is not known in the art for the locking cap to comprise multiple melting point members which, after melting under high heat, to prevent the locking cap from pivoting toward the non-closure position. 
Regarding claims 2-4, they are allowable since they pend from an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Orbeta et al., US 20110241361 A1, teaches a high strength electric door strike with multiple compartment housing seat with a track and keeper.
Wleklinski, III et al., US 20180044951 A1, teaches a single axis adjustment feature for flush door handles comprising a fixing screw with two driving holes.  
Galindo, US 20020163210 A1, teaches an automated door latch actuator adapted for mortise lock and method corresponding thereto with mounting seat comprising a track with attachment including supporting seat, engaging portion and sliding portion.
Frolov, US 5735559 A, teaches an electric strike with mounting house, keeper and detecting device.
Milo, US 6580355 B1, teaches a remote door entry system with multiple accessories in individual compartments.
Park, KR 100761999 B1, teaches a catcher housing for digital door lock including a door detecting device mounted in a track.
Roth, US 5757269 A, teaches a latch monitor with housing mounted latch sensor.
Hanchett, Jr., US 4026589 A, teaches a door locking mechanism with housing and rotatable keeper.
Geringer et al., US 5257841 A, teaches an electrical monitoring strike device with multiple sensors mounted on housing.  
Chang, US 20190203503 A1, teaches an electric door strike with keeper mounted on housing.
Webb, US 20100096864 A1, teaches a striker door keeper assembly with multiple part keeper.
Kiernen, US 20020029526 A1, teaches an electric strike field-selectable fail-safe/fail-secure mechanism with back housing plate.
Milo, US 7273241 B2, teaches a door latch actuator with multiple compartment housing.
Agozzino, US 6020816 A, teaches a door and window lock with burglar alarm with door movement detecting device.
Hanchett, Jr. et al., US 4595220 A, teaches a dead bolt sensing and strike closing mechanism with sensing arm mounted to housing.
Orbeta, US 7669902 B2, teaches an electric strike with multiple fixing screw mounting options.
Han, KR 20170009020 A, teaches a door lock strike for door shudder prevention with a multiple compartment housing.
Nerger, WO 0231295 A1, teaches a security module with latch position sensor.
Bleckmann, DE 102009043962 A1, teaches an electrical door opener with multiple portion housing.
Chih, DE 102009043962 A1, teaches a door lock device having easy installation structure with fixing screw.
Minzenmayer, US 1919739 A, teaches a striker plate with latch entry adjustment.
Gröne et al., US 20140157672 A1, teaches a door opener including a detector.
Taipe, US 20180371797 A1, teaches an electric strike with multiple compartment housing.
Scheffler et al., US 20130328332 A1, teaches an electric door strike having a dead latch release with multiple compartment housing and keeper.
Fischer et al., US 20080084299 A1, teaches a system and method for determining a state of a door.
Selle, US 7540699 B2, teaches an adjustable threshold fastener with flanges that is a double drive fixing screw.  
Jarrett, US 5118150 A, teaches a compact electric strike with multiple compartment housing and keeper.
Errani, US 3967080 A, teaches a switch device for indicating the undue opening of doors and closing wings.
Grünbichler, US 5713705 A, teaches a fastener bolt with limited torque head that is double drive.
Oxley, US 6325429 B1, teaches an electrically operated door lock with latch monitor.
Helmar, US 5484180 A, teaches an electric strike mechanism with grooved keeper.  
Dore Vasudevan et al., US 9850684 B2, teaches sensor assemblies for locks.  
Wittke, US 9850684 B2, teaches an opener for a door in building area with door detector. 
FR 2264948 A1 teaches an electric strike for remote controlled lock with multiple compartment housing.
GB 2083858 A teaches improvements in security devices with pressure sensitive alarm switch.
Matouschek, EP 0744002 B1, teaches an alarm triggering locking device for the catch region of a door to be protected.  
Kerndl, DE 10326396 B3, teaches an electric door opener with micro-switch door detector.
Baerenfaenger, DE 20320274 U1, teaches a safety lock for fire door with thermally expanding elements.  
Failer et al., DE 10347528 B3, teaches a door opener with locking catch and security element.  
Botha, WO 2017015718 A1, teaches an electric strike system with keeper sensor.
Nordvall, WO 8906732 A, teaches a locking device for pivotable movable element with multiple compartment housing and fixing screws.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A TULLIA whose telephone number is (571)272-6434.  The examiner can normally be reached on M-F 8-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.A.T./Examiner, Art Unit 3675                                                                                                                                                                                                        




/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675